





Exhibit 10.2


FORM OF
DEFERRED STOCK UNIT AGREEMENT
[for grants made on or after June 25, 2019]




THIS AGREEMENT, dated as of _________, 20__ (“Grant Date”) is between Mastercard
Incorporated, a Delaware Corporation (the “Company”), and you (the “Director”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Non-Employee Director Equity Compensation
Plan amended and restated as of June 26, 2018 (the “Plan”). The parties hereby
agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Director the number of Deferred Stock Units
(“Units”) reflected in the Director’s grant statement, the terms and conditions
of which statement are incorporated as a part of this Agreement. The Units
comprising this award will be recorded in an unfunded Units account in the
Director’s name maintained on the books of the Company (“Account”). Each Unit
represents the right to receive one share of the Company’s $0.0001 par value
Class A Common Stock (“Common Shares”) under the terms and conditions set forth
below.
2.    Vesting.
The interest of the Director in the Units is fully vested on grant.
3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that the Director’s Units are settled and the Company has
issued Common Shares relating to such Units, the Director will not be deemed to
be the holder of, or have any of the rights of a holder with respect to, any
Common Shares deliverable with respect to such Units.
5.    Dividend Equivalents.
Until such time as the Units are released to the Director, the Company will pay
the Director a cash amount equal to the number of Units granted hereunder times
any per share dividend payment made to shareholders of the Company’s Common
Shares as long as the Director continues to hold such Units on the dividend
payment date. Such payments shall be made by the end of the year in which
dividends are paid to shareholders.


1

--------------------------------------------------------------------------------





6.    Changes in Stock.
In the event of any change with respect to outstanding Common Shares
contemplated by Section 4.2 of the Plan, the Units may be adjusted in accordance
with Section 4.2 of the Plan.
7.    Form and Timing of Payment.
The Company shall pay on the fourth anniversary of the Grant Date, _______, 20__
(or on the first business day thereafter), a number of Common Shares equal to
the aggregate number of Units granted under this Agreement; provided, however,
that if the Director has timely made a valid election to defer or re-defer
settlement of the Deferred Stock Units in accordance with the Plan, the Common
Shares shall be paid as specified in such election. Notwithstanding the
foregoing, in the event the Director has a Termination from Service, payment
shall be made within 60 days of the Director’s Termination from Service.
In the event a Director is a specified employee for purposes of Code section
409A(a)(2)(B)(i) at the time of his or her Termination from Service, any payment
required to be made on Termination from Service shall be made on the first day
of the seventh month following Termination from Service.
8.    Compliance with Law.
No Common Shares will be delivered to the Director unless counsel for the
Company is satisfied that such delivery will be in compliance with all
applicable laws, including, without limitation, any rule, regulation or
procedure of the U.S. national securities exchange upon which the Common Shares
are traded or any listing agreement with any such securities exchange, or any
other requirement of law or of any administrative or regulatory body having
jurisdiction over the Company. The Company reserves the right to impose other
requirements on the Units, any Common Shares acquired or payment made pursuant
to the Units, and the Director's participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable to comply with applicable laws. Such requirements may
include (but are not limited to) requiring the Director to sign any agreements
or undertakings that may be necessary to accomplish the foregoing.
9.    Taxes.
The Director shall be liable for any and all U.S. and foreign income and social
taxes, including any required withholding taxes, arising out of this grant or
the issuance of the Common Shares hereunder. To the extent withholding is
required under applicable law, the Company is authorized to deduct the amount of
tax withholding from the amount payable to the Director upon payment of dividend
equivalents and settlement of the Units, or to obtain withholdings in any other
method permitted by the Committee. With regard to the Units, unless otherwise
approved by the Committee, and provided that the withholding obligation does not
arise prior to settlement of the Units, the Company shall withhold from the
total number of Common Shares the Director is to receive the value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate or, to the extent permitted by applicable accounting
principles, at up to the maximum applicable withholding rate. In accordance with
U.S. federal income tax withholding requirements, the Company shall withhold on
amounts payable to Directors who are considered U.S. nonresident aliens under
Code Section 7701(b).


2

--------------------------------------------------------------------------------





10.    Data Privacy.
The Company and its affiliates may collect, use, process, transfer or disclose
the Director’s personal data for the purpose of implementing, administering and
managing the Director’s participation in the Plan, in accordance with the
Company’s Employee Privacy Notice which the Director has previously received. 
(Please contact the Company’s stock administrator to receive another copy of
this notice.)  Notwithstanding the foregoing, if the Director resides outside
the United States, the privacy provisions of the addendum to this Agreement (the
“Addendum”) shall apply to the Director in place of this Section 10. The
Addendum constitutes part of this Agreement.
11.    Section 409A.
The Company may at its sole discretion amend or replace this Agreement to cause
the Agreement to comply with Code section 409A. The Agreement shall be construed
and administered consistent with Code section 409A or an exemption from Code
section 409A. This section does not create an obligation on the part of the
Company to modify the terms of the Agreement, and the Company shall have no
liability in the event the Agreement results in adverse tax consequences to the
Director under Code section 409A.
12.    Miscellaneous.
(a)    All amounts credited to the Director’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Director’s interest in the Account shall make the Director only a general,
unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at the address
then on file with the Company or upon delivery to the Company at 2000 Purchase
Street, Purchase, New York 10577, Attn: Executive Vice President, Total Rewards.
(d)    This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.


By /s/______________________________
[Name]
[Title]




























3

--------------------------------------------------------------------------------









ADDENDUM


If the Director resides outside the United States, in place of Section 10 of the
Agreement, the Units shall be subject to the Data Privacy terms set forth below,
as applicable based on the Director’s country of residence:


EUROPEAN UNION, EUROPEAN ECONOMIC AREA AND SWITZERLAND


Data Privacy Terms. The following data privacy terms, in addition to the
Mastercard Employee Privacy Notice - EEA (please contact the Company’s stock
administrator to request a copy of this notice), govern the grant of the Award
under the Agreement to Directors who reside in the European Union and European
Economic Area (which, for the avoidance of doubt, includes the United Kingdom
for purposes of these data privacy terms) and in Switzerland:


Data Collection and Usage. Pursuant to applicable data protection laws, the
Director is hereby notified that, in the context of the grant of the Units under
the Agreement, the Company collects, processes, uses and transfers certain
personal information about the Director for the exclusive legitimate purpose of
facilitating the Director’s participation in the Plan, allocating Common Shares,
implementing, administering and managing the Director's Units and generally
administering the Director's remuneration and any related benefits (“Purposes”).
The Company may process specifically the following personal information: the
Director’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Units or any other cash or equity award granted,
canceled, exercised, vested, unvested or outstanding in the Director’s favor
(“Data”). The Company’s collection, processing, use and transfer of the
Director's Data is necessary for the Company’s legitimate business interests of
implementing, administering and managing the Director's Units and generally
administering Director remuneration and any related benefits and the fulfilment
of Company’s contractual obligations with the Director. The Director’s refusal
to provide Data would make it impossible for the Company to perform its
contractual obligations and may affect the Director's ability to receive Units.
As such, by participating in the Plan, Director acknowledges the collection,
use, processing and transfer of his/her Data as described herein.


Service Providers. The Company transfers the Director's Data to Morgan Stanley
Smith Barney LLC (including its affiliated companies), based, in relevant part,
in the United States, which assists the Company with the implementation,
administration and management of the Units. In the future, the Company may
select a different service provider and share Data with that service provider,
which will serve in a similar manner. The Company’s service provider will open
an account for the Director to receive and administer the Units. The processing
of the Director's Data will take place through both electronic and
non-electronic means. The Director's Data will only be accessible by those
individuals requiring access to it for purposes of implementation,
administration and operation of the Units and other aspects of the Director's
relationship with the Company.


International Data Transfers. The Company and its service providers are based,
in relevant part, in the United States, which means that it will be necessary
for Data to be transferred to, and processed in, the United States. By accepting
the Units, the Director understands that the providers will receive, possess,
use, retain and transfer the Director's Data for the purposes of implementing,
administering and managing his/her participation in the Plan. Personal Data is
transferred by the Company in compliance with our Binding Corporate Rules
(available upon request from the Company’s stock administrator) and


4

--------------------------------------------------------------------------------





other data transfer mechanisms. When transferring the Director's Data to its
service providers, the Company provides appropriate safeguards through
contractual protections for the transfer of personal information to third
parties, such as the European Commission's Standard Contractual Clauses or their
equivalent under applicable law, or relies on third parties' certification to
the EU-U.S. or Swiss-U.S. Privacy Shield Frameworks where applicable.


Data Subject Rights. To the extent provided by law, the Director has the right
to request: access to Data, rectification of Data, erasure of Data, restriction
of processing of Data, and portability of Data. The Director may also have the
right to object, on grounds related to a particular situation, to the processing
of Data, without cost, and to lodge a complaint with the relevant data
protection supervisory authority. The Director's provision of Data is a
contractual requirement. The Director understands, however, that the only
consequence of refusing to provide Data is that the Company may not be able to
grant Units or other awards to the Director, or administer or maintain such
awards. The Director can exercise these rights or request more information on
the consequences of the refusal to provide Data in various ways, as specified in
the Mastercard Employee Privacy Notice - EEA.


Data Retention. The Company will use Data only as long as necessary for the
Purposes, or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs the Data,
the Company will remove it from its systems. If the Company keeps Data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis for retaining such Data would be compliance with the relevant laws or
regulations.


NON-EUROPEAN UNION / EUROPEAN ECONOMIC AREA / SWITZERLAND


Data Privacy Terms. The following data privacy terms govern the grant of the
Units under the Agreement to Directors who reside outside the European Union /
European Economic Area and Switzerland:


The Director hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Director’s personal data as
described in this Agreement and any other documents related to the Units by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Director’s Units.


The Director understands that the Company may hold certain personal data about
the Director, specifically: the Director’s name, home address and telephone
number, email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Units or any other cash or
equity award granted, canceled, exercised, vested, unvested or outstanding in
the Director’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Director’s Units.


The Director understands that Data may be transferred to Morgan Stanley Smith
Barney LLC or other third parties which may assist the Company with the
implementation, administration and management of the Units. The Director
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Director’s country. The
Director understands that the Director may request a list with the names and
addresses of any potential recipients of Data by contacting the Company. The
Director authorizes the Company, Morgan Stanley Smith Barney LLC, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Units to receive, possess,
use, retain and transfer Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Director’s Units.


5

--------------------------------------------------------------------------------







The Director understands that Data will be held only as long as is necessary to
implement, administer and manage the Director’s Units. The Director understands
that the Director may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Company in writing. Further, the Director understands that the Director is
providing the consents herein on a purely voluntary basis. If the Director does
not consent, or if the Director later seeks to revoke the Director’s consent,
the Director’s service with the Company will not be affected; the only
consequence of refusing or withdrawing the Director’s consent is that the
Company would not be able to grant the Units or other awards to the Director or
administer or maintain such awards. Therefore, the Director understands that
refusing or withdrawing the Director’s consent may affect the Director’s ability
to receive Units or other awards. For more information on the consequences of
the Director’s refusal to consent or withdrawal of consent, the Director
understands that the Director may contact ___________.






6